Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 7/1/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
Regarding non-statutory double patenting rejections, Applicant files a terminal disclaimer, and is approved on 7/1/2022. The rejections are withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.

Reason for Allowance
The present invention is directed to a radio communication apparatus that control transmission power based on received first power headroom (PHR).
Each independent claim identifies the uniquely distinct features, particularly:
computes a first power headroom (PHR), the first PHR being obtained by subtracting a transmit power for a physical uplink shared channel (PUSCH) and a transmit power for a physical uplink control channel (PUCCH) from a maximum transmit power, 
wherein a number of bits for the first PHR equals a number of bits for a second PHR that is obtained by subtracting the transmit power for the PUSCH from the maximum transmit power, responsive to the communication apparatus being configured to transmit the PUSCH simultaneously with the PUCCH; and
a transmitter, which, in operation, transmits the first PHR, responsive to the communication apparatus being configured to transmit the PUSCH simultaneously with the PUCCH.
 

The closest prior art:
Lindholm (US 20090286566 A1, hereinafter Lindholm) discloses a system for reporting power headroom of a plurality of channels.
Heo (US 20100296470 A1, hereinafter Heo) discloses a method for calculating and reporting power headroom-related information for a plurality of aggregated carriers simultaneously.
Baldemair (US 20120046064 A1, hereinafter Baldemair) discloses a method in a base station for deriving a power headroom for a first component carrier.

All the prior art discloses conventional method of controlling transmission power, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473